Citation Nr: 0925314	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative osteoarthritis, left knee, to include the issue 
of whether a reduction in the disability rating from 20 
percent to 10 percent, effective August 25, 2007, was proper.  

2.  Entitlement to an increased rating for service-connected 
postoperative residuals, left knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to April 1969, 
and from March 1971 to March 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In April 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  A 20 percent rating for service-connected degenerative 
osteoarthritis, left knee,   was in effect from June 25, 1999 
to August 24, 2007.  

2.  The RO's September 2007 rating decision, which reduced 
the Veteran's rating for service-connected degenerative 
osteoarthritis, left knee, from 20 percent to 10 percent, 
effective August 25, 2007, did not consider required 
regulatory provisions and denied the Veteran due process.  

3.  The Veteran's service-connected degenerative 
osteoarthritis, left knee, is shown to be productive of 
complaints of pain, weakness, and instability, and extension 
to no less than 10 degrees and flexion to no less than 90 
degrees; but not ankylosis.

4.  The Veteran's service-connected postoperative residuals, 
left knee, are not shown to be productive of moderate 
recurrent subluxation or lateral instability.  
 
5.  The Veteran's service-connected disabilities are: a left 
shoulder disability, evaluated as 40 percent disabling, left 
knee arthritis, evaluated as 20 percent disabling, 
postoperative residuals, left knee, evaluated as 10 percent 
disabling, and tinnitus, evaluated as 10 percent disabling; 
his combined rating is 60 percent.  


CONCLUSIONS OF LAW

1.  The RO's September 2007 RO rating decision, which reduced 
the Veteran's rating for his service-connected degenerative 
osteoarthritis, left knee, from 20 percent to 10 percent, is 
void ab initio, and the criteria for restoration of the 20 
percent rating for this condition are met.  38 C.F.R. § 3.344 
(2008).  

2.  The schedular criteria for a rating in excess of 20 
percent for the Veteran's service-connected degenerative 
osteoarthritis, left knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2008).  

3.  The schedular criteria for a rating in excess of 10 
percent for the Veteran's service-connected postoperative 
residuals, left knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, Diagnostic Code 5257 (2008).  

4.  The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.16(a) (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1974, the RO granted service connection for 
"residual injury left knee with traumatic arthritis," 
evaluated as 10 percent disabling under diagnostic codes 
"5259-5010."  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99").  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The evaluation for this disability was subsequently increased 
to 20 percent, and in a December 1984 rating decision, the 
evaluation was increased to 30 percent under diagnostic codes 
"5257-5010."  

In 1997 and 1998, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  

In a final and unappealed rating decision, dated in September 
1999, the RO determined that the Veteran's left knee 
disability was more accurately evaluated as 20 percent 
disabling under DC 5010, and as 10 percent disabling under DC 
5257.  

In March 2007, the Veteran filed a claim for TDIU.  The RO 
therefore scheduled the Veteran for examinations of his 
service-connected disabilities, including his left knee.  In 
August 2007, the Veteran was afforded an examination of his 
left knee.  

In September 2007, the RO reduced the Veteran's evaluation 
for left knee arthritis to 10 percent (under "DC 5010-
5261"), with an effective date of August 25, 2007.  The RO 
further determined that the Veteran's evaluation under DC 
5257 remained properly evaluated as 10 percent disabling.  

The Veteran has appealed the issues of entitlement to 
increased ratings for his left knee, to include the issue of 
whether a reduction in the disability rating from 20 percent 
to 10 percent, effective August 25, 2007, was proper.   

As for the history of the disability in issue, the Veteran's 
service treatment reports show that in 1967, he sustained a 
left knee injury after he fell into a trench during service 
in the Republic of Vietnam.  He had ongoing left knee 
symptoms since that time.  He underwent excision of the 
lateral meniscus in 1968, and an arthroscopy in 1973, and was 
found to have arthritis.  Following separation from service, 
he underwent an arthroscopy in 1980.  In 1982 he underwent an 
arthopathy and partial synovectomy with debridement of the 
left knee.  

The first issue which must be addressed is whether the 
reduction in the disability rating from 20 percent to 10 
percent, effective August 25, 2007, was legally proper.  

As an initial matter, the RO's September 2007 rating decision 
shows that the RO correctly noted that as the Veteran's 
compensation payments had not been reduced as a result of the 
rating reduction, the provisions at 38 C.F.R. § 3.105(e) 
(2008) were not applicable.  

In this regard, the Veteran's combined rating remained at 60 
percent before and after the effective date of the reduction, 
i.e., August 25, 2007.  See generally VAOPGCPREC 71-91 (Nov. 
7, 1991) (38 C.F.R. § 3.105(e) does not apply to a proposed 
reduction in evaluation of individual disabilities where 
there is no reduction in the amount of compensation payable).  

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  In this case, the effective date 
for the Veteran's (separate) 20 percent rating for left knee 
arthritis (under DC 5010) is June 25, 1999.  Thus, at the 
time of the RO's September 2007 rating decision, the 20 
percent rating had been in effect for more than 5 years.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a) (2008).  

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a), the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code there will be 
added the reference "Rating continued pending reexamination 
-- months from this date, § 3.344."  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.  See 38 C.F.R. § 3.344(b) 
(2008).  

In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court 
articulated three questions that must be addressed in 
determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability."  Second, it must be determined whether 
the examination reports reflecting such change were based 
upon thorough examinations."  Third, it must be determined 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  

A review of the RO's September 2007 rating decision, the 
statement of the case (SOC) dated in September 2006, and the 
supplemental statements of the case (SSOC's), dated in August 
and October of 2008, shows that the RO appears to have 
treated the reduction of the 20 percent rating as a claim for 
an increased rating.  

Of particular note, the rating decision, the SOC, and SSOC's, 
all phrased the issue solely as one of an "evaluation," 
they essentially analyzed the claim as an increased rating 
issue, and they all failed to include or discuss the 
provisions of 38 C.F.R. § 3.344.  

Furthermore, as a factual matter, to the extent that the RO 
indicated that the findings in the Veteran's August 2007 VA 
examination report warranted the reduction, this report shows 
that the Veteran's left knee had extension to 0 degrees, and 
flexion to 90 degrees.  The next most recent VA examination 
report is dated in May 2006, and this report showed that the 
Veteran's left knee had extension to 10 degrees, and flexion 
to 120 degrees.  Thus, the two reports show that there was a 
net loss of 10 degrees of extension, and a net loss of 30 
degrees of flexion.  In addition, an August 2007 VA X-ray 
report contains an impression noting "marked 
osteoarthritis" and that "there is no significant change 
since the previous examination."  

These findings do not indicate that there had been 
improvement in the Veteran's left knee arthritis.  Id.   

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, 
when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision). 

Simply stated, as the September 2007 rating decision that 
accomplished the reduction of the 20 percent evaluation for 
the Veteran's service-connected degenerative osteoarthritis, 
left knee, did not apply the provisions of 38 C.F.R. § 3.344, 
the reduction is void.  The appropriate remedy in this case 
is a restoration of the 20 percent evaluation effective on 
the date of the reduction.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).

The Board finds that the Veteran's 20 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 20 percent evaluation for the 
Veteran's service-connected degenerative osteoarthritis, left 
knee, should be restored.  Accordingly, the Board finds that 
restoration of the 20 percent evaluation for service-
connected degenerative osteoarthritis, left knee, effective 
August 25, 2007, is warranted.  

The next issue is whether an increased rating is warranted 
for the left knee.  In this case, as the Veteran is receiving 
two separate evaluations for his left knee, the issue may be 
stated as whether the evidence warrants a rating in excess of 
20 percent for degenerative osteoarthritis under DC 5010, or 
a rating in excess of 10 percent under DC 5257.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

As an initial matter, in December 1988, the Veteran is shown 
to have sustained a cerebrovascular accident (CVA) resulting 
in disorders that included right hemiparesis, and he is shown 
to use a wheelchair thereafter.  Service connection is not 
currently in effect for any residuals of his CVA.  To the 
extent that the residuals of his CVA affect his ability to 
function, the Board finds that the medical evidence is 
sufficient to dissociate these residuals from his service-
connected left knee disabilities, as well as from his 
service-connected disabilities in the analysis of the TDIU 
issue.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).  

The Board has determined that the reduction of the Veteran's 
evaluation for degenerative osteoarthritis, left knee, to 10 
percent is void ab initio.  Therefore, this disability is 
considered to be 20 percent disabling for the entire appeal 
period.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  A 
30 percent evaluation is warranted where knee extension is 
limited to 20 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The only recorded ranges of motion for the left knee are 
found in a May 2006 VA examination report, which shows that 
the Veteran's left knee had extension to 10 degrees, and 
flexion to 120 degrees, and the August 2007 VA examination 
report, which shows that the Veteran's left knee had 
extension to 0 degrees, and flexion to 90 degrees.  

The Board finds that a rating in excess of 20 percent under 
DC 5261 is not warranted.  The evidence does not show that 
during the time period in issue, the Veteran had left knee 
extension limited to 20 degrees.  Accordingly, the Board 
finds that the preponderance of the evidence shows that the 
criteria for a rating in excess of 20 percent under DC 5261 
have not been met, and that the claim must be denied.   

As for the possibility of a rating in excess of 20 percent 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), the following diagnostic codes are also 
relevant to the claim: 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.

Under 38 C.F.R. § 4.71a, DC 5260, a 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.  

The Board finds that a rating in excess of 20 percent under 
DC's 5256 and 5260 is not warranted.  The aforementioned 
ranges of motion do not show that the Veteran had left knee 
flexion limited to 15 degrees, or that it was productive of 
ankylosis, nor is there any other medical evidence of record 
to show that these criteria have been met.  Accordingly, the 
Board finds that the preponderance of the evidence shows that 
the criteria for a rating in excess of 20 percent under DC's 
5256 and 5260 have not been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, the 
May 2006 VA examination report shows complaints of pain, 
weakness, stiffness, swelling, fatigability, and lack of 
endurance, but no locking, or instability or giving way.  He 
complained of weekly flare-ups lasting a couple of hours.  On 
examination, it was noted that the Veteran had a stroke-
affected right arm and leg with use of a brace on the right 
leg, and that he presented in a wheelchair.  The examiner 
indicated that there were ten degrees of flexion lost to 
pain, fatigue, and lack of endurance.  The August 2007 VA 
examination report shows that the Veteran complained of 
weakness, stiffness, a lack of endurance, and pain on motion, 
and that he denied having giving way, locking, or 
fatigability.  He complained of daily flare-ups "all the 
time," that lasted hours.  

On examination, there was pain beginning at 80 degrees.  
There was no fatigue, weakness, lack of endurance, 
incoordination, or additional limitation following repetitive 
use.  There was no motion lost to pain, fatigue, lack of 
endurance, or incoordination.  An associated X-ray report 
notes marked osteoarthritis, and the diagnosis was severely 
arthritic left knee.  

In summary, there is no medical evidence showing that the 
Veteran has such symptoms as muscle atrophy, neurological 
impairment, or incoordination attributable to the left knee.  
Therefore, even taking into account the notations of left 
knee pain, marked knee arthritis, and other symptoms, the 
Board finds that, when the ranges of motion in the left knee 
are considered together with the evidence of functional loss 
due to left knee pathology, the evidence is insufficient to 
show that the loss of motion in the left knee more nearly 
approximates the criteria for a 30 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  The Board finds that the post-
service examinations provide highly probative evidence 
against this claim.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
left knee flexion is limited to the extent necessary to meet 
the criteria for separate compensable ratings.  38 C.F.R. 
§ 4.71, DC 5260.  Additionally, to assign two, separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the 
claim must be denied.

The Veteran is also receiving a 10 percent evaluation for his 
left knee under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The May 2006 and August 2007 VA examination reports both show 
that the Veteran denied having any instability, or episodes 
of dislocation or recurrent subluxation (the August 2007 
report, however, contains a second notation indicating that 
the Veteran did report instability).  Both reports show that 
on examination, there was no instability, providing evidence 
against this claim.  There is no other medical evidence that 
is dated within the appeal period which shows that the 
Veteran's left knee is productive of instability.  The Board 
therefore finds that the evidence is insufficient to show 
moderate recurrent subluxation or lateral instability of the 
knee under DC 5257.  In making this determination, the Board 
finds that since DC 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In this case, the Veteran is noted to have undergone a number 
of left knee operations.  However, he has not asserted, and 
there is no evidence to show, that he has a left knee scar 
that is poorly nourished scars with repeated ulceration, that 
is painful and tender on objective demonstration, or that is 
productive of functional loss.  Thus, the assignment of a 
separate 10 percent evaluation for a left knee scar is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2008).   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's left knee 
evaluations should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his left knee disabilities such that 
increased evaluations are warranted.  

The Veteran asserts that he is entitled to TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are a left 
shoulder disability, evaluated as 40 percent disabling, left 
knee arthritis, evaluated as 20 percent disabling, 
postoperative residuals, left knee, evaluated as 10 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
His combined rating during the entire appeal period is 60 
percent.  See September 2007 rating decision.  This combined 
rating is not affected by anything in the Board's instant 
decision.  Therefore, at no time has the Veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. 
§ 4.16(a) (2008).  

The has viewed the record carefully and finds no basis to 
increase the evaluation of any of the Veteran's service 
connected disabilities. 

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2008).  

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety 
of the disability picture, but finds that it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
Here, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected disabilities is demonstrated, nor is there any 
other evidence that these conditions involve such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Veteran is shown to have sustained a CVA in 1988, which 
resulted in right hemiparesis, the need to use a wheelchair, 
and a limited, antalgic gait.  A review of a decision of the 
Social Security Administration, dated in June 1989, shows 
that the SSA determined that the Veteran was disabled as of 
December 1988, with a primary diagnosis of CVA, total right-
sided paralysis, and a secondary diagnosis of expressive 
aphasia, providing evidence against the claim that it is his 
service connected disabilities that have caused him to be 
unemployed.  Given the foregoing, the Board finds no basis to 
refer this case for referral for consideration of an 
extraschedular rating.  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (in 
March 2006).  

The VCAA notice only listed the TDIU issue, and it did not 
discuss the criteria for increased ratings, thus, the VCAA 
duty to notify has not been satisfied with respect to VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in the January 2008 statement of 
the case, the RO specifically listed and discussed the 
relevant criteria for increased ratings.  Submissions from 
the appellant's representative, received in 2008 and 2009, 
were filed subsequent to the January 2008 Statement of the 
Case.  These submissions discussed the medical findings, to 
include the demonstrated ranges of motion and functional 
loss.  In May 2008, the Veteran was sent a corrective notice 
intended to comply with the Court's decision in Vazquez, 
which listed the relevant criteria for an increased rating 
under DC 5257.  In August and October of 2008, the RO sent 
the Veteran supplemental statements of the case.  

In April 2009, the Veteran was afforded a hearing.  These 
actions by VA indicate that a reasonable person could be 
expected to understand from the notices what was needed.  The 
actions of the Veteran and his representative also indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process, and show that 
the Veteran, and/or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claims.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  The Veteran has been afforded VA 
examinations.  The Board therefore concludes that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

As the September 2007 reduction of the Veteran's 20 percent 
rating was improper, restoration of the 20 percent rating for 
service-connected degenerative osteoarthritis, left knee, 
effective August 25, 2007, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  

A rating in excess of 20 percent for service-connected 
degenerative osteoarthritis, left knee, is denied.  

A rating in excess of 10 percent for service-connected 
postoperative residuals, left knee, is denied.

TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


